Citation Nr: 9932790	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic sinus 
disorder, a prostate disorder, residuals of mononucleosis, 
and presbyopia with subjective light sensitivity.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1996.  His decorations include the Combat Action 
Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for a prostate problem, a chronic sinus condition, residuals 
of mononucleosis, and for presbyopia with subjective light 
sensitivity.

The Board has construed statements by the veteran's 
representative (in a November 1999 informal brief 
presentation) as a claim for service connection for 
headaches.  As this issue has not yet been adjudicated, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The record does not include competent evidence of the 
current manifestation of a prostate disability.

2.  The record does not include competent evidence of the 
current manifestation of a chronic sinus disorder.

3.  The record does not include competent evidence of 
currently manifested mononucleosis residuals.  

4.  Presbyopia and subjective light sensitivity are not 
disabilities within the meaning of the laws pertaining to 
service connection.  




CONCLUSION OF LAW

The claims for service connection for a chronic sinus 
disorder, a prostate disorder, residuals of mononucleosis, 
and presbyopia with subjective light sensitivity are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").

Prostate disorder

The report of the veteran's October 1995 retirement 
examination shows that the prostate was clinically evaluated 
as normal.  On post-service VA examination in February 1997, 
the veteran reported that for about a year, he has had more 
frequent voiding during the daytime with a decrease in the 
size and force of his urinary stream, with the need for 
occasional pushing and "pumping" to keep the stream going 
until he is empty.  He indicated that when he gets up in the 
morning, the first half of the voiding has a good stream and 
then his symptoms begin all over again, and there is no 
nocturia, dysuria, or fever associated with these symptoms.  
On examination, the prostate was about 5 grams, smooth, and 
appeared normal.  An impression of urinary frequency, 
etiology undetermined, was provided.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a prostate disorder.  As no 
prostate disorder or disability was found on VA examination, 
the available evidence does not show that the claimed 
disability is currently manifested.  As such, the 
requirements for a well grounded claim have not been 
satisfied and accordingly, the claim for service connection 
for a prostate disorder must be denied.  






Chronic sinus disorder

Service medical records show treatment on various occasions 
for upper respiratory infection and bronchitis.  In March 
1990, an assessment of early sinusitis with viral upper 
respiratory infection was made.  In September 1990, he was 
assessed with sinus congestion.  The report of the veteran's 
October 1995 retirement examination shows that the sinuses 
were clinically evaluated as normal.  On post-service VA 
examination in February 1997, he complained of a long history 
of sinus problems, with symptoms including nasal congestion, 
recurrent postnasal drainage, and sometimes associated pain 
and discomfort.  He indicated that he treats these symptoms 
on an as necessary basis with over-the-counter drugs.  
Examination revealed that the external nasal and paranasal 
sinus structures were all within normal limits.  The examiner 
did not see polyps, infectious drainage, or other lesions or 
abnormalities, and there was no evidence of sinus disease.  

Having reviewed the evidence, the Board has concluded that 
the veteran has failed to present evidence of a well grounded 
claim for service connection for a chronic sinus disorder.  
Specifically, the service medical records do not indicate the 
in-service manifestation of a chronic sinus disorder, and the 
sinuses were evaluated as normal at the time of separation.  
On VA examination, there was no evidence of sinus disease and 
the sinus structures were within normal limits.  As such, the 
evidence fails to demonstrate the current manifestation of a 
sinus disability.  Therefore, the requirements for a well 
grounded claim have not been satisfied, and the claim for 
service connection for a chronic sinus disorder must be 
denied.  


Residuals of mononucleosis

On VA general medical examination in February 1997, the 
veteran reported that he had mononucleosis 1 1/2 to 2 years 
before, and he had experienced no problems since.  He stated 
that at that time he was trying to treat a sinus infection, 
and he was told that he had mono.  It was noted that he had 
no prolonged complaints that he related to the mononucleosis.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of mononucleosis.  
Specifically, on VA examination no mononucleosis residuals 
were identified and no current complaints attributable to 
mononucleosis were noted.  As such, evidence does not 
demonstrate that residuals of mononucleosis are currently 
manifested, and therefore, the record does not include 
competent evidence of the current manifestation of the 
claimed disability as shown by medical evidence.  Thus, the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the claim for service connection 
for residuals of mononucleosis must be denied.  


Presbyopia and subjective light sensitivity

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for presbyopia and subjective 
light sensitivity.  On VA visual examination in February 
1997, he complained of light sensitivity on bright sunlight.  
Examination revealed diagnoses of presbyopia and subjective 
light sensitivity in both eyes.  The examiner commented that 
the veteran had a normal eye examination objectively, and 
there was no medical or other identifiable reason for him to 
be considered abnormally light sensitive; however, this is a 
very subjective problem and many people complain of being 
light sensitive in bright sunlight.  

Presbyopia is defined as a refractive error of the eye. See 
Dorland's Medical Dictionary, 24th ed. (Saunders 1965).  
According to 38 C.F.R. § 3.303(c) (1999), refractive errors 
of the eye are not disabilities within the meaning of the 
legislation which is applicable to service connection.  
Therefore, presbyopia is not a disability for which service 
connection can be granted.  In addition, as the examiner 
could not identify any medical or any other identifiable 
reason for the veteran to be abnormally sensitive to light, 
there is no evidence of any other visual impairment or 
disability for which service connection is appropriate.  

As there is no evidence of the current manifestation of a 
vision impairment or disability for which service connection 
may be granted, the requirements for a well grounded claim 
have not been satisfied.  Accordingly, the claim for service 
connection for presbyopia and subjective light sensitivity 
must be denied.  


ORDER

As well grounded claims have not been presented, service 
connection is denied for 
a prostate disorder, a chronic sinus disorder, residuals of 
mononucleosis, and presbyopia with subjective light 
sensitivity.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

